This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1514

                      In the Matter of the Civil Commitment of:
                                 Steven Merrill Hogy

                                 Filed April 11, 2016
                                      Affirmed
                                 Smith, John, Judge

                            Goodhue County District Court
                              File No. 25-PR-07-1705

Steven Merrill Hogy, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Angela Helseth Kiese, Assistant Attorney General,
St. Paul, Minnesota; and

Stephen N. Betcher, Goodhue County Attorney, Red Wing, Minnesota (for respondent)


      Considered and decided by Bjorkman, Presiding Judge; Halbrooks, Judge; and

Smith, John, Judge.

                       UNPUBLISHED OPINION

SMITH, John, Judge

      We affirm the district court’s denial of appellant Steven Merrill Hogy’s motion for

relief from his initial civil commitment to the Minnesota Sex Offender Program because





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
the motion is barred by the exclusive transfer-or-discharge remedies of the Minnesota

Commitment and Treatment Act (MCTA), Minn. Stat. §§ 253D.01-.36 (2014).

                                          FACTS

       Appellant Steven Merrill Hogy was civilly committed to the Minnesota Sex

Offender Program (MSOP) based on a determination that he is a sexually dangerous person

(SDP) and a sexual psychopathic personality (SPP). Hogy’s initial commitment was on

December 10, 2007. He was indeterminately committed on July 23, 2008. Hogy did not

appeal his commitment.

       In June 2010, Hogy moved the district court pursuant to Minn. R. Civ. P. 60.02(f)

to vacate his indeterminate-commitment order. The district court denied his motion

without an evidentiary hearing. Hogy appealed to this court. In January 2011, this court

issued an unpublished opinion affirming the district court’s denial. In re Civil Commitment

of Hogy, No. A10-1615, 2011 WL 206205 (Minn. App. Jan. 25, 2011) (Hogy I) review

granted and stayed (Minn. Apr. 19, 2011), vacated (Minn. May 15, 2012). We held that a

rule 60.02 motion was an inappropriate vehicle for Hogy’s claims, Id. at *1, and instead

directed that “a patient must bring a petition to a treatment-facility special review board in

order to raise issues related to his or her treatment.” Id. (citing In re Civil Commitment of

Lonergan, 792 N.W.2d 473 (Minn. App. 2011), rev’d in part, 811 N.W.2d 635 (Minn.

2012)).

       At a hearing before the MSOP Special Review Board in February 2011, Hogy

sought provisional discharge or transfer to Community Preparation Services (CPS). The

MSOP Special Review Board denied his petition.


                                              2
       In April 2011, Hogy petitioned for review of Hogy I to the Minnesota Supreme

Court. The supreme court granted and stayed review on Hogy I pending its decision in

Lonergan. The supreme court’s opinion in Lonergan clarified that the use of a rule 60.02

motion by indeterminately civilly committed patient was not universally prohibited, and

that such a motion may be proper for a narrow class of claims “that do not specifically

request transfer or discharge.” Lonergan, 811 N.W.2d at 643. The supreme court affirmed

that transfer or discharge can only be sought according to the Minnesota Commitment and

Treatment Act (MCTA). Id. at 642. In May 2012, the Hogy matter was “remanded to the

court of appeals for further proceedings consistent with” Lonergan.

       Following remand from the supreme court, we issued a second unpublished opinion

on the Hogy matter in October 2012. In re Civil Commitment of Hogy, No. A10-1615,

2012 WL 5289686 (Minn. App. Oct. 29, 2012) (Hogy II), review denied (Minn. Jan. 15,

2013). We reversed in part and remanded to the district court for consideration of any of

Hogy’s claims under rule 60.02 that resembled denial-of-treatment claims; we affirmed the

district court’s denial of his other claims. Id. at *3.

       Meanwhile, at the district court, a Judicial Appeal Panel affirmed the MSOP Special

Review Board’s denial of Hogy’s petition for transfer or discharge.

       On remand from our decision in Hogy II, the district court dismissed all of Hogy’s

claims on their merits and with prejudice in June 2013. Hogy again appealed to this court.

In re Civil Commitment of Hogy, No. A13-1205, 2013 WL 6570583 (Minn. App. Dec. 16,

2013) (Hogy III), review denied (Minn. Feb. 26, 2014). We affirmed, in a third unpublished

opinion in this matter, holding that Hogy had failed to assert a claim fitting “within the


                                               3
narrow class of claims that the supreme court identified in Longergan as permissible under

the provisions of rule 60.02.” Id. at *2. In Hogy III, we relied on In re Civil Commitment

of Moen, a published opinion in which we held that “a person committed as an SDP [who]

brings a motion for relief from a commitment order pursuant to rule 60.02(e) . . . based on

the alleged inadequacy of treatment in the MSOP. . .does not state a viable claim for relief

under the rule.” Id. at *1 (quoting In re Civil Commitment of Moen, 837 N.W.2d 40, 43

(Minn. App. 2013), review denied (Minn. Oct. 15, 2013)).

       In March 2015, The MSOP Special Review Board held another hearing to review

Hogy’s petitions for full or provisional discharge or transfer to Community Preparation

Services. Hogy’s petitions were denied.

       In June 2015, the United States District Court for the District of Minnesota ruled

that “Minnesota’s civil commitment statutory scheme is unconstitutional both on its face

and as applied.” Karsjens v. Jesson, 109 F. Supp. 3d 1139, 1173 (D. Minn. 2015) (Karsjens

I).

       Following Karsjens I, Hogy filed motions in state district court in Goodhue County

for relief from final judgment pursuant to Minn. R. Civ. P. 60.02 and a temporary

restraining order (TRO) or temporary injunction pursuant to Minn. R. Civ. P. 65. Hogy

argued that because the MCTA is unconstitutional according to Karsjens I, his commitment

was unlawful ab initio.      Therefore, Hogy requested relief from the judgment of

commitment, or a TRO or temporary injunction causing his conditional release. The

district court denied his motions on July 27, 2015 without an evidentiary hearing. The

district court denied Hogy’s motion pursuant to Minn. R. Civ. P. 60.02 because, it


                                             4
determined, (1) rule 60.02 does not apply to requests for discharge from civil commitment;

(2) his motion was not based on a change in operative facts supporting his commitment;

and (3) “the federal district court order does not alter the applicable binding legal precedent,

apply to his commitment proceeding, or even constitute a final decision.” The district court

also denied his motion for a TRO or temporary injunction, concluding that Hogy would

not prevail on the merits of his motion to vacate his commitment. Hogy now appeals the

July 2015 denial of his motions.

       In the federal action, the district court moved on to a “post-trial Remedies Phase” in

which various state officials were invited to formulate solutions to the MCTA’s problems.

Karsjens v. Jesson, No. 11-3659, 2015 WL 6561712, at *4-5 (D. Minn. Oct. 29, 2015)

(first interim relief order) (Karsjens II). The defendants did not offer proposals but instead

responded to remedies proposed by amici curiae, arguing that the proposals were

unworkable and improper. Id. at *5. The federal district court issued a “First Interim Relief

Order,” Id. at *15–17, and subsequently denied defendants’ motion for a stay of the order.

Karsjens v. Jesson, No. 11-3659, 2015 WL 7432333, at *7 (D. Minn. Nov. 23, 2015)

(Karsjens III). The Eighth Circuit Court of Appeals has stayed the interim-relief order

pending the federal appeal. Karsjens v. Piper, No. 15-3485 (8th Cir. Dec. 15, 2015).

                                       DECISION

       Hogy asks this court to vacate the district court’s order and remand for an

evidentiary hearing on the merits of his rule 60.02 motion. He specifically contends that

the district erred by ruling without an evidentiary hearing, by adopting language from the

state’s pleadings, and by ruling before Hogy had filed a reply to the state’s pleadings.


                                               5
                                              I.

       Hogy moved the district court for relief from judgment or order pursuant to Minn.

R. Civ. P. 60.02(d), (e) and (f). He now argues that the district court erred by ruling on his

motion without an evidentiary hearing.

       “Questions of civil procedure present issues of law, which we review de novo.” City

of Barnum v. Sabri, 657 N.W.2d 201, 204 (Minn. App. 2003). We review the district

court’s denial of a rule 60.02 motion for an abuse of discretion. Moen, 837 N.W.2d at 44–

45. A court abuses its discretion when its decision is “based on an erroneous view of the

law” or is “against the facts in the record.” City of North Oaks v. Sarpal, 797 N.W.2d 18,

24 (Minn. 2011).

       In his brief on appeal, Hogy argues that he “never sought discharge” but rather

sought to have the commitment found “void for lack of jurisdiction.” The district court

held as a matter of law that Hogy could not use rule 60.02 to seek discharge from

commitment.

       “[A] petitioner is entitled to an evidentiary hearing only if a factual dispute is shown

by the petition.” Seifert v. Erickson, 420 N.W.2d 917, 920 (Minn. App. 1988), review

denied (Minn. May 18, 1988). A “purely legal question involving construction of [a]

statute and application of constitutional law” does not merit an evidentiary hearing. Id.

       Rule 60.02 states, in relevant part,

                   On motion and upon such terms as are just, the court may
              relieve a party or the party’s legal representatives from a final
              judgment (other than a marriage dissolution decree), order, or
              proceeding and may order a new trial or grant such other relief
              as may be just for the following reasons:


                                                   6
                   ...
                   (d) The judgment is void;
                   (e) The judgment has been satisfied, released, or
              discharged or a prior judgment upon which it is based has been
              reversed or otherwise vacated, or it is no longer equitable that
              the judgment should have prospective application; or
                   (f) Any other reason justifying relief from the operation
              of the judgment.

Minn. R. Civ. P. 60.02.

       It is unclear which facts relevant to rule 60.02, if any, Hogy would seek to dispute

at a hearing. Hogy argues that “this case turns on whether the state has demonstrated that

the [MCTA] is narrowly tailored” to meet the interests of “protecting the public from

sexual violence and rehabilitating the mentally ill,” citing In re Linehan, 594 N.W.2d 867,

872 (Minn. 1999). To the extent that Hogy’s complaint addresses the constitutionality of

the MCTA, it is a purely legal issue already being addressed by the federal courts and not

dependent on any particular factual dispute raised by Hogy. However, to the extent that

Hogy raises a claim particular to himself, there is no interpretation of his claim except that

he seeks transfer or discharge, or that he seeks a modification of his treatment program.

       Claims for transfer, discharge, or modification of an MSOP treatment program are

not allowed under rule 60.02. Lonergan, 811 N.W.2d at 643 (explaining that only a narrow

class of claims “that do not specifically request transfer or discharge” may be raised by a

patient of MSOP under rule 60.02); see also Moen, 837 N.W.2d at 43 (“[A] person

committed as an SDP [who] brings a motion for relief from a commitment order pursuant

to rule 60.02(e) . . . based on the alleged inadequacy of treatment in the MSOP. . . does not

state a viable claim for relief under the rule.”). The MCTA provides the “exclusive



                                              7
remedy” for a patient committed as an SDP pursuing transfer or discharge, and a rule 60.02

motion may not seek those ends.        Lonergan, 811 N.W.2d at 642.           Hogy has not

demonstrated a factual dispute that entitles him to an evidentiary hearing.

                                          II.

       Hogy argues that the district court erred by adopting the language of the state’s

pleadings without making independent determinations. Hogy cites no authority that states

it is inappropriate for a district court to adopt language from pleadings. This argument is

without merit.

                                          III.

       Hogy contends that the district court erred by ruling before he filed a reply to the

state’s pleadings. Hogy relies on Minn. R. Gen. Pract. 115.03(c), which states, “The

moving party may submit a reply memorandum, limited to new legal or factual matters

raised by an opposing party’s response to a motion . . . .” Minn. R. Gen. Pract. 115.03(c)

(emphasis added). Hogy does not articulate any “new legal or factual matters” raised by

the state to which he was deprived an opportunity to respond. This argument is also

meritless.

       Affirmed.




                                                8